GUY, Circuit Judge,
concurring.
I concur in the reversal, but would want to make clear that for me what saves the arbitrator’s decision is his implied acknowledge*904ment that Kuhlman did not have to maintain the 30 positions under any and all circumstances. The arbitrator indicated that if the jobs were not necessary, they did not have to be maintained. The transfer of work here was precipitated by a refusal on the part of the Union to depart from the seniority system set forth in the collective bargaining agreement. They were under no obligation to do so.
Kuhlman concedes it would not have made the transfer had the Union agreed to the seniority provision modifications. The management rights clause of the collective bargaining agreement did not give management the right to unilaterally insist on a change in the seniority provisions of the contract.
Although in my view Kuhlman’s request was a reasonable one under the circumstances, it is not within the purview of our limited review to consider this fact in deciding whether or not to enforce the arbitration award.